Citation Nr: 1205461	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel









INTRODUCTION

The appellant began his period of service on December 18, 1941 and separated on January 31, 1946.  He was in beleaguered status from December 18, 1941, to April 9, 1942; he was a prisoner of war from April 10, 1942, to August 31, 1942; he was in no casualty status from September 1, 1942, to August 7, 1945; and he was in Regular Philippine Army service from August 8, 1945, until January 31, 1946.  Only his service from December 18, 1941, to August 31, 1942 and from August 8, 1945, to January 31, 1946 is deemed active service, as he was in the Japanese Bureau of the Constabulary (BC) service from September 1, 1942, until January 30, 1945, and was not engaged in military activities, but was engaged in civilian pursuits from January 31, 1945, until August 7, 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 denial letter of the Manila RO.

The case was previously before the Board in March 2007, when the Board determined that new and material evidence had been received to reopen the claim and then remanded the case for further development, and in August 2010 when the Board again remanded the case for further development in compliance with the March 2007 remand directives.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant's period of active military service was terminated by a discharge under other than honorable conditions due to his prolonged and effective service in the enemy-controlled Bureau of the Constabulary.

2. The appellant's two-plus years of service for the Bureau of the Constabulary constituted willful and persistent misconduct.

CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable conditions, and the character of this discharge is a bar to entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.12 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007) the U.S. Court of appeals for Veterans Claims (Court) held that in claims where it is necessary to first establish veteran status proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, the information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

A December 2003 letter advised the claimant of the basis for the finding that he was not a proper claimant for VA benefits.  And an administrative decision and accompanying letter of explanation in March 2002 (prior to his October 2003 claim to reopen) explained the reasons for the denial of entitlement to VA benefits.  A September 2008 letter advised the claimant of what development remained necessary, and of his responsibilities in the matter.  The record reflects that the claimant is well aware that the critical question in the matter at hand is the character of his service, and the impact of his service in the BC on that matter.  It is not alleged that notice was in any way lacking.

All available evidence identified by the appellant has been secured.  VA has, as directed by the Board's remands, secured recertification of the appellant's service.  There is no indication that any pertinent evidence remains outstanding; and it is not alleged otherwise.  VA's duty to assist is met.

II.  Factual Background

The Veteran filed his original claim for VA benefits in July 1956.  A subsequent notation in the file reported that Loyalty Status Board indices showed that the appellant was discharged "at the convenience of the government, other than honorable."

A July 1956 request for a check of loyalty records indicated that there was a record of Loyalty Status Board proceedings with respect to the appellant.  In August 1956, the FEAF OSI District Office #2 noted that, according to their office files, in October 1942 the appellant, a patrolman, was assigned to the Office of the Senior Inspector in the BC.  As of September 1943, he was detailed to undergo training for commissioned service in the Constabulary Academy.  Effective in May 1944, the appellant was promoted from 3rd lieutenant (3d Lt.) to second lieutenant (2d Lt.).  In January 1945, he was on duty in the Officers Training School.  These notations also reported that the appellant was a member of "the Japanese-sponsored Philippine Constabulary."

In October 1956, the U. S. AGO certified that the appellant began his period of service on December 18, 1941 and separated on January 31, 1946.  He was in beleaguered status from December 18, 1941, to April 9, 1942; he was a prisoner of war from April 10, 1942, to August 31, 1942; he was in no casualty status from September 1, 1942, to August 7, 1945; and he was in Regular Philippine Army service from August 8, 1945, until January 31, 1946.  

Thus, of this period, only his service from December 18, 1941, to August 31, 1942 and from August 8, 1945, to January 31, 1946 is deemed active service, as he was in the Japanese BC service from September 1, 1942, until January 30, 1945, and was not engaged in military activities, but was engaged in civilian pursuits from January 31, 1945, until August 7, 1945.

While the October 1956 certification originally found the character of the appellant's discharge to be honorable, a January 1957 certification indicated that the October 1956 certification should be corrected to reflect that the character of discharge was "other than honorable".  The January 1957 certification noted that the appellant was discharged for the convenience of the government under the provisions of Par. 3b, Section III, General Orders No. 135, which concerned determinations of loyalty to the United States.  

A February 1957 memo for the file recommended a search of OSI records "to ascertain the activities of the [appellant] while a member of the Japanese-controlled Bureau of Constabulary."  That memo noted that in his March 1946 processing affidavit, the appellant reported that he was taken to the Constabulary Academy for training direct from the concentration camp; he graduated as a patrolman; he was commissioned to 3d Lt.  In December 1943; and he was promoted to 2d Lt. in May 1944 as commanding officer of his outfit.

A March 1957 memo for the file noted that records at OSI District Office #2 had been searched for records relating to the appellant and that additional sources of derogation were located.  While these records failed to disclose activities regarding him as an individual, they did show that he was selected for training for commission service in the Constabulary.  Further, it was noted that "there were gradual and successive promotions from enlisted to commissioned status; from Jr. officer to Sr. officer in status."  The memo also noted that "[w]herever sufficient documentary evidence exists showing the operation of the Command . . . it appears clear that the Constabulary followed the promotion-on-a-merit-basis, and that a long tenure with continuous rise in rank is an indication of excellent and meritorious service in conducting operations as directed and supervised by the enemy."

An April 1957 decisional memo for the file noted that General Orders 135, given as the reason for the appellant's other than honorable discharge, prescribed the procedure for determinations of service with respect to individuals who had performed activities which raised a question of loyalty to the United States.  That document determined that given that his reason for discharge was GO 135, he was discharged from service under conditions which were dishonorable.

The appellant responded in July 1957, conceding that he had "served the Japanese occupation as a Philippine constabulary"; however, he argued that his "services therein were for the actual benefit of our underground forces operating both in the mountains and in the localities."

An October 1977 record from the Department of the Army Office of the Adjutant General noted that the appellant was in the service of the Armed Forces of the United States from December 1941 to January 1946 and that he was honorably discharged.  A September 2002 record from the National Personnel Records Center (NPRC) indicates the same dates of service and character of discharge.  

A March 2005 response from the NPRC noted that "this individual's discharge was inadvertently put as Honorable[;] however it is still other than honorable."  An April 2005 response from the NPRC reiterated that "discharge was not under honorable conditions." (emphasis in original).  Another response from NPRC in 2009 indicated that the appellant's record was fire-related and that more data were needed to complete verification of service.  More information was provided, and the response was that the appellant was not a Philippine Scout, so another office would provide a response.  In January 2010, the NPRC noted that the appellant's service was other than honorable.  An October 2010 NPRC response indicated that due to the January 1957 correction to the service record, "the discharge other than honorable is correct."


III.  Legal Criteria and Analysis

If a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

A discharge or release because of willful and persistent misconduct, to include a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

Additionally, the standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  An appellant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence clearly shows, and the appellant acknowledges, that he served the enemy, the Japanese, in the BC for over two years (between September 1942 and January 1945).  During that time, he conducted operations directed and supervised by the enemy with excellent and meritorious service, as evidenced by the fact that he was promoted twice, from patrolman to 3d lieutenant, and then again from 3d lieutenant to 2d lieutenant.  His dedicated service for the enemy was also demonstrated in the contemporaneous records maintained by OSI District Office #2 which showed that such promotions were merit-based within the BC.  See generally Macarubbo v. Gober, 10 Vet. App. 388 (1997).  

The Board concludes that given the length of time the appellant served the enemy in the Bureau of the Constabulary and considering his record of dedicated and effective service for the Japanese, as evidence by his promotion trajectory, his service to the enemy constitutes willful and persistent misconduct which is not consistent with the honest, faithful and meritorious service for which VA benefits are granted.

In the Board's view, to find that rendering effective and prolonged assistance to an enemy of the United States is not willful and persistent misconduct for an individual ostensibly serving the United States would be to deny a fact that is patently obvious from the record.  The evidence shows the appellant effectively carried out the duties requested of him by the Imperial Japanese government.  He was a patrolman, he was promoted twice, and he eventually commanded a unit.  Such actions assisted with the Japanese occupation of the Philippines.  Performance of these duties, by their very nature, necessarily had the objective, and effect, of rendering assistance to the enemy of the United States in sustaining control and power over the protectorate of the Philippines during a conflict with the United States.  For these reasons, such actions by a member of the United States military are deemed willful and persistent misconduct, in the Board's view.

The Board further acknowledges the appellant's remarks that he was working for the benefit of "underground" Philippine forces and that he was taken to the BC direct from a concentration camp.  There is no doubt that this time was enormously difficult in the Philippines.  However, there is no credible evidence corroborating  the appellant's allegation.  The allegation is obviously self-serving, and is not credible.  That his service to BC was considered meritorious and warranted advancement belies the allegation that the BC service was entirely based on coercion.

In sum, the preponderance of the evidence of record persuasively shows that the appellant's conduct during service constituted willful and persistent misconduct.  Therefore, his discharge must be considered as having been under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  There is no evidence of insanity at the time of the misconduct; it is not contended that the appellant was insane (so as to obviate responsibility for the misconduct).  Accordingly, the Board finds that the character of the appellant's discharge from service is a bar to his entitlement to VA benefits.


ORDER

The appeal to remove the character of the appellant's service as a bar to the payment of VA benefits is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


